Citation Nr: 0410812	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from November 1912 to June 1941.

This matter comes to the Board of Veterans' Appeals (Board) from a 
June 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In a statement dated in January 2004, the appellant withdrew her 
prior request for a personal hearing and requested that the appeal 
be forwarded for consideration of the existing evidence of record.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
appellant's appeal.

2.  The death certificate of record reveals that the veteran died 
in November 1977 from old age and lobar pneumonia.  

3.  No service-connected disabilities were in effect at the time 
of the veteran's death.  

4.  There is no medical evidence to support that the veteran's 
cause of death was related in any way to his period of service.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not 
established.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000.  The Act emphasized VA's obligation to notify 
claimants what information or evidence is needed to substantiate a 
claim and which affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003).  

Further, the United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made in May 2000 prior to the date that the VCAA was 
enacted on November 9, 2000.  Nonetheless, the RO issued a VCAA 
letter in October 2001 and denied the claim again in June 2002.  
It was the June 2002 denial that the veteran appealed.  

Review of the claims folder reveals compliance with the statutory 
and regulatory provisions.  That is, the rating decisions dated in 
May 2000 and June 2002; the statement of the case (SOC) dated in 
May 2003; the letter regarding the Decision Review Officer process 
dated in March 2003; and two letters giving the appellant 
notification of the VCAA dated in October 2001 and November 2003 
provided the appellant with the applicable law and regulations and 
gave adequate notice as to the evidence needed to substantiate her 
claim.  In addition, the VCAA letter explained the notice and duty 
to assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked the 
appellant to submit or authorize VA to obtain outstanding evidence 
relevant to the appeal.  Both the October 2001 and November 2003 
letters were very comprehensive.  The RO also generally advised 
her to submit any evidence in support of her claim which she had 
in her possession, and that they would assist her in obtaining any 
evidence she was not able to obtain on her own.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  Thus, the Board is satisfied that the RO 
has provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured all 
pertinent medical records, personal affidavits, and all service-
related records.  The appellant has not authorized VA to obtain 
any additional private evidence.  Further, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  Absent any evidence of a 
connection between the veteran's death and service, the Board 
finds that it is unnecessary to ask a medical expert to review the 
record because any medical opinion could not provide probative 
evidence of the incurrence of the veteran's fatal disease in 
service.  Under these circumstances, any opinion on whether a 
disability is linked to service would obviously be speculative.  
As set out in more detail below, the record fails to establish 
that the veteran's death was in any way related to his service.

The Board finds that the duty to assist the appellant with the 
development of her claim is therefore satisfied.  38 U.S.C.A. § 
5103A (West 2002).  

Analysis

The appellant maintains that her husband's death was caused by his 
period of service and that as his widow, she is entitled, 
therefore, to service connection for the cause of his death.  

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  For a 
service-connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Board notes that during the veteran's lifetime, service 
connection was not in effect for any disabilities.  The Board 
notes that there is nothing to substantiate the appellant's 
statements and nothing of record otherwise that suggests or tends 
to suggest that the veteran's death was in any way related to his 
service.  The death certificate of record lists the cause of death 
as old age and lobar pneumonia, with nothing more.  The veteran's 
service medical records include records dated from November 1912 
to October 1921 with notations of treatment of incised wound in 
the right lumbar area; malaria; mumps; influenza; and bronchitis, 
acute, catarrhal.  A December 1913 examination was normal in all 
aspects.  There were no diagnoses, notations, or indications of 
pneumonia or any symptoms associated with pneumonia in any of the 
veteran's service medical records.  

Further, post-service records are equally silent for any pertinent 
evidence of pneumonia or any symptomatology related to pneumonia.  
A September 1967 U.S. Air Force Hospital record reveals that the 
veteran was hospitalized for recurrent bleeding peptic ulcer, 
senile debility; noted by his physician, Dr. R. Lapid was that 
fatigue and travel was hazardous to the veteran's health.  In 
Veteran's Memorial Hospital records for hospitalization from 
October to November 1969, the veteran was treated for 
arteriosclerosis, general and heart disease; cardiomegaly; cardiac 
functional capacity; bronchitis, chronic; and benign prostatic 
hypertrophy.  

In records from Santos Medical Clinic dated in April 1975, Dr. 
Santos noted that the veteran was treated from 1974 to 1975 for 
hypertension; coronary insufficiency; rheumatic arthritis; and 
body pains and weakness due to old age.  Dates and types of 
medication prescribed are itemized.  

Dr. R. Santos provided a statement in December 1999 to the effect 
that the late Dr. J. Santos managed the Santos Clinic and Hospital 
and that all records that existed during his period of management 
were no longer in existence.  

Thus, other than the appellant's own statements, there is no 
evidence associated with the veteran's claims folder tending to 
show a relationship between the veteran's service and his fatal 
disease.  As noted above, the veteran's service records are silent 
for any pertinent notations, complaints, or diagnoses associated 
with pneumonia.  Furthermore, the appellant has not submitted any 
medical evidence tending to show any other linkage between the 
disease that was determined to have caused the veteran's death and 
his period of service.  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Because the appellant is not a medical expert, her 
assertions of a relationship between the veteran's pneumonia and 
service cannot constitute competent evidence of such a 
relationship.  

The preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death; thus, the benefit 
of the doubt doctrine is not for application in the instant case.  
38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is denied.  




	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



